Citation Nr: 1544730	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-34 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a separate compensable rating, prior to June 18, 2014, and a rating in excess of 10 percent, from June 18, 2014, for service-connected diabetic retinopathy.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Oakland, California Department of Veterans Affairs Regional Office (RO).  This matter was previously before the Board in May 2014 and December 2014, when it was remanded for additional development.  The requested development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Notably, this issue arose out of an appeal of a 20 percent rating assigned for the Veteran's diabetes mellitus in the August 2007 rating decision.  The issue of an increased rating came before the Board in May 2014, at which point it was determined that the medical evidence of record suggested the Veteran might be entitled to a separate compensable rating for diabetic retinopathy, and that issue was remanded to the RO for proper development and adjudication.  In a September 2014 rating decision, the Veteran was granted a 10 percent rating for diabetic retinopathy, effective June 18, 2014, the date he was afforded a VA examination for the disability.  The Veteran did not indicate that he was satisfied with the 10 percent rating and as it was not a complete grant of the benefit on appeal, it remains in appellate status.  The Board has recharacterized the issue accordingly.  


FINDINGS OF FACT

1. Prior to November 4, 2009, the medical evidence does not establish that the Veteran had a diagnosis of diabetic retinopathy.

2. From November 4, 2009, the Veteran has had diabetic retinopathy, but it has not been shown to be visually significant and the Veteran's corrected visual acuity is 20/40, bilaterally; without incapacitating episodes. 




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for diabetic retinopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.75-4.84, 4.84a, Diagnostic Codes 6006, 6066, 6080 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement also applies to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in December 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2006 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  Post-service VA treatment records have been obtained.  Additionally, VA has obtained an examination with respect to the claims, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

While the Veteran previously requested a BVA hearing, he withdrew this request in February 2014.  

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

While the Veteran's appeal for an increased rating for his service-connected diabetes mellitus was pending, which gave rise to the current claim on appeal, the rating schedule for rating disabilities of the eyes was revised and amended.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2015).  However, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim (albeit for diabetes mellitus, not specifically retinopathy) was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  Prior to December 2008, there was no Diagnostic Code specifically designated for retinopathy.  The Veteran's retinopathy is to be rated based on visual acuity and visual field.

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2007).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2007).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a.

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye.

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6077, 6078.

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id.
Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id.

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id.

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).

Pursuant to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision, as follows.

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2007).

In this case, the Veteran is currently rated at 10 percent for his diabetic retinopathy and the compensable rating became effective as of the date of a VA examination in June 2014.  

Analysis

VA outpatient treatment records show that the Veteran received regular eye evaluations related to his diabetic mellitus treatment.  An April 2007 treatment record notes that the Veteran did not have a diagnosis of retinopathy.  Additionally, December 2006 and April 2007 VA examinations afforded to the Veteran for his service-connected diabetes mellitus, both note that the Veteran did not have a diagnosis of diabetic retinopathy.  A November 4, 2009 treatment record, shows that the Veteran was seen for a routine optometry examination.  At that time, the Veteran was first diagnosed with mild non-proliferative retinopathy, bilaterally.  

Pursuant to the Board's May 2014 remand, the Veteran was afforded a June 2014 VA examination.  At that time, the examiner noted the Veteran's date of diagnosis of diabetic retinopathy as November 4, 2009.  On examination, the Veteran's corrected distance vision was 20/40 or better, bilaterally, and his corrected near vision was 20/40 or better, bilaterally.  Goldman visual field testing results revealed average contraction to 52 degrees in the left eye based on the following examination findings:  50 degrees of vision temporally, 51 degrees of vision down temporally, 53 degrees of vision down, 58 degrees of vision down nasally, 58 degrees of vision nasally, 57 degrees of vision up nasally, 45 degrees of vision up, and 48 degrees of vision up temporally.  Average contraction to 59 degrees in the right eye based on the following examination findings:  67 degrees of vision temporally, 68 degrees of vision down temporally, 62 degrees of vision down, 58 degrees of vision down nasally, 54 degrees of vision nasally, 55 degrees of vision up nasally, 48 degrees of vision up, and 62 degrees of vision up temporally. 

The Board notes that the VA examiner did not report the numerical values for the degrees of loss for meridians at 225 (down nasally) or 315 (down temporally) for either the right or left eye.  However, the Board upon review of the Goldman Visual field charts, the Board finds that the results are clear and can be interpreted.  In Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  The Board finds that the same reasoning and logic which the Court applied to audiographs is applicable here to the Goldman Visual field chart, which is clear in this case and easily interpretable.  Of note, the examiner concluded that the Veteran did not have a visual field defect (or a condition that might result in a visual field defect).  Moreover, the examiner concluded after examining the Veteran that his retinopathy was visually insignificant.

Looking to the evidence of record, the Veteran was shown to have corrected vision to 20/40 in both eyes at the 2014 examination, and VA treatment records do not show corrected vision which is worse.  As noted in the supplemental statement of the case the Veteran had visual acuity without correction was documented as 20/30 in the right eye; and 20/50 in the left eye in 2009, but there was no corrected vision visual acuity noted.  Vision that is correctable to 20/40 in both eyes does not warrant a compensable rating.

Turning to the visual field, the examiner found that the retinopathy was visually insignificant, and indicated that the Veteran did not have a visual field deficit.  As such, the Board concludes that the Veteran does not warrant a rating in excess of 10 percent at any time.  Accordingly, the Veteran's claim is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected diabetic retinopathy disability are adequate in this case.  The Veteran's primary symptoms is visual impairment which is specifically contemplated as discussed above.  Moreover, there is nothing unique or unusual about the Veteran's retinopathy, and the examiner even described it as visually insignificant.  As such, the assigned schedular evaluations are considered to adequately describe the Veteran's back disability and a referral for extraschedular consideration is not warranted. 

Further, the Board notes that the Veteran was granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), but there is no indication that his diabetic retinopathy alone has resulted in his unemployment.  Therefore, the Board finds that a claim for a total disability rating based on individual unemployability solely due to service connected diabetic retinopathy is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 10 percent for retinopathy is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


